Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F [ ] REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR [ X ] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2006 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to OR [ ] SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report: For the transition period from to Commission file number 333-118576 PANOSHAN MARKETING CORP. (Exact name of Registrant as specified in its charter) N/A (Translation of Registrant's name into English) Alberta, Canada (Jurisdiction of incorporation or organization) Box 13 Millarville, Alberta T0l 1K0 (Address of principal executive offices) Securities registered or to be registered pursuant to Section 12(b) of the Act. Title of each class Name of each exchange on which registered Common Stock n/a Securities registered or to be registered pursuant to Section 12(g) of the Act. None (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act. None (Title of Class) Indicate the number of outstanding shares of each of the issuer's capital or common stock as of the close of the period covered by the annual report: 18,000,000 shares of common stock as of June 30, 2006. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. [ ]Yes [X] No If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. [ ]Yes [X] No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [ X]Yes [ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ X] Indicate by check mark which financial statement item the registrant has elected to follow. [ ] Item 17 [X] Item 18 If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [X]Yes [ ] No (APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST FIVE YEARS) Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. [ ]Yes [ ] No TABLE OF CONTENTS PART I 2 Item 1. Identity of Directors, Senior Management and Advisors 2 Item 2. Offer Statistics and Expected Timetable 2 Item 3. Key Information 2 Item 4. Information on the Company 9 Item 5. Operating and Financial Review and Prospects 11 Item 6. Directors, Senior Management and Employees 13 Item 7. Major Shareholders and Related Party Transactions 15 Item 8. Financial Information 16 Item 9. The Offering and Listing 16 Item 10. Additional Information 16 Item 11. Quantitative and Qualitative Disclosures About Market Risk 20 Item 12. Description of Securities Other than Equity Securities 20 PART II 21 Item 13. Defaults, Dividend Arrearages and Delinquencies 21 Item 14. Material Modifications to the Rights of Security Holders and Use of Proceeds 21 Item 15. Controls and Procedures 21 Item 16A. Audit Committee Financial Expert 21 Item 16B. Code of Ethics 21 Item 16C. Principal Accountant Fees and Services 21 Item 16D. Exemptions from the Listing Standards for Audit Committees 22 PART III 22 Item 17. Financial Statements 22 Item 18. Exhibits 22 PART I ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS Not Applicable. ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE Not Applicable. ITEM 3. KEY INFORMATION SELECTED FINANCIAL DATA Exchange Rates Our financial statements are presented in U.S. dollars and all dollar amounts in this document are in U.S. Dollars unless otherwise indicated. The host country is the United States of America. This Annual Report contains conversions of certain amounts in Canadian dollars ("CDN$") into United States dollars ("US$") based upon the exchange rate in effect at the end of the month or of the fiscal year to which the amount relates, or the exchange rate on the date specified. For such purposes, the exchange rate means the Noon Buying Rate for United States dollars from the Bank of Canada (the "Noon Buying Rate"). These translations should not be construed as representations that the Canadian dollar amounts actually represent such U.S. dollar amounts or that Canadian dollars could be converted into U.S. dollars at the rate indicated or at any other rate. The Noon Buying Rate at the end of each of the three years ended June 30, the average of the Noon Buying Rates on the last day of each month during each of such fiscal years and the high and low Noon Buying Rate for each of such fiscal year's were as follows: June 30 $ $ $ At end of period Average for period High for period Low for period Following is a table of the Noon Buying Rates on the last day of each month for the last three months ended September 30, 2006: July 31 August 31 September 30 Noon Buying Rate The Noon Buying Rate as of December 29, 2006 was 0.8760. 2 Year End April April April USD USD USD Operating Revenues -0- -0- -0- Income (loss) from $(382) $(16,192) $(10,059) Operations Net Income (loss) $(382) $(16,192) $(10,059) Net Income (loss) from operations per share Total Assets $59,718 $48,526 $38,467 Total Stockholders $59,718 $48,526 $38,467 Equity Capital Stock $60,100 $60,100 $60,100 Number of Shares CAPITALIZATION AND INDEBTEDNESS Not Applicable. REASONS FOR THE OFFER AND USE OF PROCEEDS Not Applicable. RISK FACTORS Potential purchasers of our common stock should carefully consider the following factors, which include a discussion of all known material risks which make Panoshan Marketing Corp.s common stock a high risk security. RISKS RELATED TO OUR BUSINESS ( 1) PANOSHAN MARKETING CORP. IS A START-UP COMPANY SUBJECT TO ALL THE RISKS OF A NEW BUSINESS, WHICH MAY INCLUDE FAILURE AND THE LOSS OF YOUR INVESTMENT. Our company is very small and only recently has it begun its business activities. Our activities to date have included formation of Panoshan, the acquisition of a marketing rights agreement, and a small amount of market research. Since we have not yet started our proposed operations, the investor takes the risk that our new business may never be able to make a profit or take a very long time to do so. These risks include, but are not limited to: a) the risk that Panoshan may have insufficient funds to effectively execute its business plan in which case the company would likely fail and you would lose all of your investment; b) the risk that Panoshan cannot secure any outlets for its licensed products in which case no revenues would be generated and the company would likely fail and you would lose all of your investment; c) the risk that Panoshan secures an insufficient number of outlets for its licensed products and that insufficient revenues are generated to ever make the company profitable, in which case, Panoshan would likely fail and you would lose all of your investment; 3 d) the risk that Panoshans management proves ineffective at marketing the licensed product(s), in which case, the company would likely fail and you would lose all of your investment; e) the risk that Panoshans management does not effectively manage cash flows and that the company goes out of business as a result, in which case, the company would likely fail and you would lose all of your investment. Official U.S. Government statistics indicate that less than 50% of new businesses survive more than five years. If we do not succeed, you would lose your entire investment. (2) LACK OF MANAGEMENT EXPERIENCE IN THE PROPOSED BUSINESS OF PANOSHAN MAY RESULT IN UNSATISFACTORY PERFORMANCE OR COMPLETE FAILURE OF PANOSHAN, WHICH MAY RESULT IN THE LOSS OF YOUR INVESTMENT. Because our management lacks direct experience marketing products to foreign companies, investor funds may be at high risk of loss due to this inexperience of the officers and directors who will be making business decisions. This lack of experience may result in their inability to run a successful business. There is no assurance that Panoshan Marketing Corp. will ever produce earnings. (3) OUR BUSINESS MAY NOT GENERATE SUFFICIENT REVENUES AND PROFITS TO COVER EXPECTED EXPENDITURES IN THE FORESEEABLE FUTURE. ADDITIONAL FUNDS MAY BE NEEDED AND MAY NOT BE AVAILABLE UNDER REASONABLE TERMS, OR AT ALL. As of the date of this annual report, Panoshan has received no revenues from its proposed business and none are expected in the foreseeable future. On a go-forward basis and until we either generate revenues or conduct some sort of financing, we expect our expenses to average approximately $1,000 per month. We expect to fund these expenses from the cash in our bank account, which at November 30, 2006 had a cash balance of $16,431 for general business purposes. We may not be able to achieve the level of revenues we require in order to reach profitability or even to continue to operate which means that our business may fail. Without additional capital, either from profits generated through our business, or from new equity invested in our Company, the survival of Panoshan may be at risk. Since incorporation on April 27, 2004, Puroil has been our only source of capital. If we are not able to generate profits from the operations of our business, we may need to raise additional capital. There is no assurance that we will be able to raise sufficient capital to meet our continuing needs, under terms we would consider to be acceptable. If we are unable to obtain additional financing as may be required in the future, we may not be able to implement our business and growth strategies, respond to changing business or economic conditions, withstand adverse operating results, consummate possible acquisitions or compete effectively in our marketplace. There can be absolutely no assurance that we will be successful in achieving sustained profitability or ever achieving profitability, or any of our financial objectives, for that matter. With little or no revenues, Panoshan may not be able to continue in operation. The proposed plan for acquiring additional product marketing rights and/or licenses and profiting from sales pursuant to those rights/licenses has inherent risks. Such inherent risks include risks associated with: a) locating and securing product marketing rights and/or licenses; b) locating and securing sales agents in the Asian market; c) controlling manufacturing costs and profit margins; and d) controlling competitor pricing. 4 (4) THE POTENTIAL MARKET FOR OUR PRODUCT MAY NOT DEVELOP AS WE EXPECT AND WE MAY NOT REALIZE ANY REVENUES, WHICH MEANS THAT OUR BUSINESS MAY FAIL. While business plans similar to our business plan appear to have been enacted by other companies, we have no direct knowledge of exactly how other plans work and what steps are required to develop markets for out product(s). Due to this lack of specific knowledge, we cannot accurately predict the acceptance of our proposed plan in the marketplace, or if there is even a market for our product, or the timeframe in which any revenues will be achieved. We have informally researched the market to get an indication of the potential, but the possible results of how we may be able to participate are unpredictable at this time. The evaluation of the market for our licensed products has been and will continue to be done solely by our officers, directors, and Puroil. No independent analysis or study of the market for any licensed products is contemplated. We have no experience with this product and have limited knowledge regarding the potential market for this product. The investor is at risk if our studies have overestimated the market, underestimated the difficulty of Panoshan being able to participate in this market and to generate a profit, or both. (5) OTHER COMPANIES ARE ALREADY ENGAGED IN OUR PROPOSED BUSINESS OF MARKETING PRODUCTS SIMILAR TO OUR INTENDED PRODUCT TYPES, INCLUDING OUR INITIAL PRODUCT, THE PC WEASEL, AND WE EXPECT THAT MORE COMPANIES MAY ENTER THIS MARKET IN THE FUTURE, WHICH MAY MAKE IT DIFFICULT FOR US TO COMPETE OR SURVIVE. We intend to market the PC Weasel product in Asia. However, we currently do not have any contracts or distribution agreements with any potential distributors in Asia. It is reasonable to expect that most, if not all, of our competitors may be better capitalized and perhaps better established and connected in the industries we may seek to market in and regulatory circles which may be involved in the ultimate sales process. As a result, it may be very difficult for Panoshan Marketing Corp. to compete and make a profit in its proposed business. We compete in an environment that appears, in our managements opinion, to be dominated by large multination companies with distribution facilities already in place. These companies could reduce the prices of their products to the point that we could be driven out of business which would result in a total loss of your investment (See Competition below). (6) WE MAY BE LIABLE FOR THE DEFECT IN OR FAILURE OF THE PRODUCTS WE ATTEMPT TO SELL, RESULTING IN POSSIBLE LEGAL ACTION AND COSTS OR JUDGMENTS THAT COULD PUT US OUT OF BUSINESS. WE HAVE NO INSURANCE. Although Panoshan will not be involved in manufacturing products, and will not take ownership of a product at any point during its sales cycle, and will not be a party in agreements related to the purchase and sale of any licensed products, it is possible that disputes could arise between buyers and sellers which could result in Panoshan being named as a party in litigation. Panoshan presently has no liability insurance coverage for such contingencies and we do not anticipate acquiring any in the future. If we are involved in any litigation resulting from our participation in product sales, it is possible that we could be forced to expend substantial sums on legal fees even if there is no basis for naming Panoshan as a defendant and even if we ultimately win in any such litigation. There can be no assurance that any decision will not result in consequent loss to us and, therefore, to our investors and shareholders. 5 (7) WE ARE COMPLETELY DEPENDENT ON THE SKILLS, TALENTS AND EXPERIENCE OF OUR MANAGEMENT FOR THE DEVELOPMENT OF OUR BUSINESS, WHICH MAY NOT BE ADEQUATE ENOUGH TO ENSURE OUR FUTURE SUCCESS, AND MAY RESULT IN FAILURE OF THE BUSINESS. Our President, Jonathan Levine, who is responsible for the technical review of our products, and the President of our consultant Puroil, Mr. James Durward, are the only personnel available to develop and implement our proposed business and it is probable that we would not have sufficient capital to hire personnel to continue this work should management for any reason cease or be unable to continue to work. Without personnel to replace management, Panoshan may not continue to operate. (8) SINCE SERVER RESEARCHES CONTROLS 70% OF THE SHARES OF PANOSHAN BEFORE THE DISTRIBUTION AND WILL STILL CONTROL 60% OF PANOSHAN IN THE EVENT OF EXERCISE OF ALL OUTSTANDING WARRANTS, INVESTORS AND SHAREHOLDERS HAVE LITTLE SAY IN THE MANAGEMENT OF PANOSHAN, WHICH COULD MAKE IT DIFFICULT FOR THEM TO MAKE CHANGES IN OPERATIONS OR MANAGEMENT. Panoshans major shareholder, Server Researches Inc., will own approximately 70% of Panoshan's common stock (pre-warrant exercise and approximately 61% post-full warrant exercise) and will be in a position to continue to control Panoshan. This means that Server Researches will have the ability to control the election of Panoshans Board of Directors and major transactions such as mergers and acquisitions. There are no mergers or acquisitions planned at this time. Such close control may be risky to the investor because the entire company's operation is dependent on a very few people who could lack the necessary skills or talent to operate Panoshan's business, or who could lose interest in pursuing Panoshan's operations. (9) POSSIBLE CONFLICTS OF INTEREST IN MANAGEMENT COULD POTENTIALLY HAVE AN ADVERSE EFFECT UPON THE OPERATIONS OF PANOSHAN AND THE VALUE OF YOUR STOCK. Since our President, Mr. Levine, is a common officer and member of the board of directors of both Panoshan and Server Researches Inc., there may arise conflicts of interest in his duties to the individual companies, which could potentially have an adverse effect upon the operations of Panoshan and the value of its stock. For example, Mr. Levine may direct Server Researches to compete for the marketing rights for a product that competes directly or indirectly with a product marketed by Panoshan, which direction could cause the Panoshan competitor to force Panoshan out of business resulting in a total loss of the investors investment. In another example, Mr.
